DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1- 8 are pending.
Claims 1 – 8 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harada Masataka et al. (JP2015091940) (Masataka), in view of Akama Kazuhiro et al. (JPH1095744) (Kazuhiro) and further in view of Sakaguchi Hiroyuki et al. (JP2001240893) (Hiroyuki), Shimizu et al. (US 2016/0208296) and Doisaki et al. (US 2017/0252315).
The rejected claims cover, inter alia, a method for producing an eicosapentaenoic acid alkyl ester-containing composition, comprising: preparing a raw material oil containing including an eicosapentaenoic acid alkyl ester in an amount of from 50 to 92% by mass in the total fatty acids, a mass ratio of a docosahexaenoic acid alkyl ester to the eicosapentaenoic acid alkyl ester included in the raw material oil being 3.3% by mass or less, and a ratio of trans isomers in the eicosapentaenoic acid alkyl ester included in the raw material oil being 2% by mass or less; bringing the raw material oil into contact with an aqueous solution including a silver salt; recovering the aqueous solution; bringing the recovered aqueous solution into contact with an organic solvent; and recovering the organic solvent such that an eicosapentaenoic acid alkyl ester-containing composition is produced, wherein the eicosapentaenoic acid alkyl ester-containing composition produced includes an eicosapentaenoic acid alkyl ester in an amount of 96% by mass or more in the total fatty acids, and has a ratio of trans isomers in the eicosapentaenoic acid alkyl ester of 1.5% by mass or less.
Dependent claims 2 – 4 further limits the rat material oil.  Dependent claim 5 – 8 further limit the process.
However, Masataka discloses a process for producing a composition containing high purity eicosapentaenoic acid alkyl esters.  ([0011]  [0017]).  Masataka discloses a method discloses a method for producing a composition containing eicosapentaenoic acid, the method comprising (1) bringing a raw material containing an alkyl ester of a higher unsaturated fatty acid that contains eicosapentaenoic acid into contact with an aqueous solution that contains a silver salt, (2) bringing the aqueous solution into contact with an organic solvent while maintaining the temperature of the aqueous solution at 5-30°C and then recovering the aqueous phase, and (3) adding an organic solvent to the aqueous phase and recovering the organic solvent phase, wherein steps (1) to (3) are repeated using an aqueous silver salt solution containing the silver salt contained in the aqueous phase remaining after the organic solvent phase is recovered in step (3).  ([0019], [0025] & [0027]). 
The process is further described in Example 1.  A step (1): adding cyclohexane to a raw material, thoroughly stirring and mixing so as to dissolve the raw material, adding an aqueous solution of silver nitrate, stirring for 1 hour at 20°C, leaving the solution to rest, removing the separated organic phase, and recovering the aqueous phase, a step (2): adding cyclohexane while maintaining the aqueous phase obtained in step (1) at a temperature of 20°C, stirring and mixing for 30 minutes, leaving the mixed liquid to rest, removing the separated organic phase, and recovering the aqueous phase, and a step (3) adjusting the temperature of the aqueous phase obtained in step (2) to 60°C, adding cyclohexane, stirring for 30
minutes at 60°C, extracting a fatty acid ethyl ester present in the aqueous phase into the organic phase, leaving the mixed liquid to rest, and recovering and concentrating the separated organic phase so as to obtain a composition containing a fatty acid ethyl ester.
The difference between the instantly claimed invention and Masataka is as follows: the raw materials used contain 50-92 mass% of an eicosapentaenoic acid alkyl ester in the total fatty acid content thereof, that the mass ratio of a docosahexaenoic acid alkyl ester with respect to the eicosapentaenoic acid alkyl ester contained in the raw material oil is 3.3 mass% or less, or that the trans isomer ratio in the eicosapentaenoic acid alkyl ester contained in the raw material oil is 2 mass% or less; and that the produced composition contains eicosapentaenoic acid at a quantity of 96 mass% or more of the total fatty acid content thereof, and does not indicate that the trans isomer ratio in an eicosapentaenoic acid alkyl ester is 1.5 mass% or less.
However, with regard to Masataka not teaching that the raw materials used contain 50-92 mass% of an eicosapentaenoic acid alkyl ester in the total fatty acid content thereof, that the mass ratio of a docosahexaenoic acid alkyl ester with respect to the eicosapentaenoic acid alkyl ester contained in the raw material oil is 3.3 mass% or less, or that the trans isomer ratio in the eicosapentaenoic acid alkyl ester contained in the raw material oil is 2 mass% or less; the Examiner turns to the teaching of Kazuhiro.  The prior art of Kazuhiro discloses as an eicosapentaenoic acid-containing composition, a purified composition which contains 50-92 mass% of an eicosapentaenoic acid alkyl ester in the total fatty acid content thereof and in which the mass ratio of a docosahexaenoic acid alkyl ester with respect to the eicosapentaenoic acid alkyl ester contained in the raw material oil is 3.3 mass% or less and the trans isomer ratio in the eicosapentaenoic acid alkyl ester contained in the raw material oil is 2 mass% or less.  (Examples 1 – 4, Tables 1 – 4, Comparative Examples 1 – 2 & Tables 7 – 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly clamed invention to include the raw material oil prepared by the process of Kazuhiro in the process of Masataka so to obtain a high purity eicosapentaenoic acid alkyl ester of the type disclosed in the instantly claimed invention.  Motivation for the combination is found in the teachings of Hiroyuki and Shimizu.  Hiroyuki teaches that a composition that serves as a raw material may be obtained by purifying an unpurified raw material using a conventional method so as to increase the EPA content to, for example 30 – 90%, and indicates that DHA and/or HDTA may be removed in advance of conventional purification methods such as vacuum distillation purification before being subjected to a silver nitrated purification method. ([0019] & [0020]).  Shimuzu teaches that a high-purity EPA can be obtained by using a raw material fat, which contains only EPS at a high concentration and contains DHA at a low concentration as a starting material.  ([0027]). Finally, “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical, we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” (DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1366, 1368; 80 USPQ2d 1641, 1649, 1651 (Fed. Cir. 2006)).
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention  was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to that the produced composition contains eicosapentaenoic acid at a quantity of 96 mass% or more of the total fatty acid content thereof, and does not indicate that the trans isomer ratio in an eicosapentaenoic acid alkyl ester is 1.5 mass% or less; the Examiner turns to the teaching of Masataka in view of Kazuhiro, Hiroyuki and Shimizu.  In order to obtain a composition disclosed in Masataka which contains 96 mass% or more of eicosapentaenoic acid in the total fatty acid content thereof and in which the trans isomer ratio in an eicosapentaenoic acid alkyl ester is 1.5 mass% or less, a person skilled in the art before the effective filing date of the instantly claimed invention, could upon referring to statements in Hiroyuki and Shimizu, as discussed in section 12 above, easily use the composition disclosed in Kazuhiro as a raw material, and the effect achieved thereby could be foreseen from those prior art references and common general technical knowledge.  Further, motivation is found in Doisaki, where it is discloses that there is a great desire to obtain and eicosapentaenoic acid alkyl ester with such a make-up. (abstract & [0039]).  
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention  was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/191821 (Nisshin Pharma Inc.) and WO 2018/230622 (Nisshin Pharma, Inc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622